 



Exhibit 10.13
FIRST AMENDMENT
          FIRST AMENDMENT (this “Amendment”), dated as of August 19, 2005 to the
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 14, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SFBC INTERNATIONAL, INC. (the “Borrower”), the Subsidiary Guarantors party
thereto (the “Subsidiary Guarantors”), the Lenders and other agents from time to
time party thereto and UBS AG, STAMFORD BRANCH, as Administrative Agent and
Collateral Agent.
W I T N E S S E T H:
          WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement, pursuant to which the
Lenders have made extensions of credit to the Borrower;
          WHEREAS, the Borrower and Administrative Agent have determined that
the definition of Consolidated Interest Expense as appears in the Credit
Agreement does not properly reflect the intentions of the parties at the time
the Credit Agreement was executed; and
          WHEREAS, the Borrower has requested that the Lenders agree to make
amendments to, the Credit Agreement to more accurately reflect such intentions,
and the Lenders are agreeable to such request but only upon the terms and
subject to the conditions set forth herein;
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:
          Section 1. Definitions. Terms defined in the Credit Agreement are used
herein with the respective meanings given to them therein, except as amended as
set forth below in Section 2 of this Amendment.
          Section 2. Amendment to Section 1.01(a) of the Credit Agreement.
Section 1.01(a) of the of the Credit Agreement is hereby amended by deleting the
definition of “Consolidated Interest Expense” in its entirety and substituting
in lieu thereof the following new definition of “Consolidated Interest Expense”:
                    “Consolidated Interest Expense” shall mean, for any period,
the total consolidated interest expense of Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP plus,
without duplication:
     (a) imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Borrower and its Subsidiaries for such period;
     (b) commissions, discounts and other fees and charges owed by Borrower or
any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;

 



--------------------------------------------------------------------------------



 



     (c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;
     (d) cash contributions to any employee stock ownership plan or similar
trust made by Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than Borrower or a Wholly Owned Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period;
     (e) all interest paid or payable with respect to discontinued operations of
Borrower or any of its Subsidiaries for such period;
     (f) the interest portion of any deferred payment obligations of Borrower or
any of its Subsidiaries for such period; and
     (g) all interest on any Indebtedness of Borrower or any of its Subsidiaries
of the type described in clause (f) or (k) of the definition of “Indebtedness”
for such period;
provided that, (i) for the purposes of determining the Consolidated Interest
Coverage Ratio for the fiscal quarter ending June 30, 2005, Consolidated
Interest Expense for the relevant period shall be deemed to equal Consolidated
Interest Expense for the fiscal quarters ending March 31, 2005 and June 30, 2005
calculated on a pro forma basis giving effect to the pre-payment of the Term
Loan and excluding charges for write-offs of deferred financing costs associated
with the repayment of the Existing Term Loans to the extent recorded for such
period, multiplied by 2 and (ii) for the purposes of determining the
Consolidated Interest Coverage Ratio for the fiscal quarters ending
September 30, 2005, December 31, 2005 and March 31, 2006, Consolidated Interest
Expense shall be deemed to equal Consolidated Interest Expense for such fiscal
quarter (and each previous fiscal quarter commencing after June 30, 2005, if
any) multiplied by 4, 2 and 4/3, respectively.
          Consolidated Interest Expense shall be calculated on a Pro Forma Basis
to give effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the Acquisition,
any Permitted Acquisitions and Asset Sales (other than any dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.”
          Section 3. Conditions to Effectiveness. This Amendment shall become
effective on and as of the date hereof upon the satisfaction of the following
conditions precedent (such date the “Effective Date”):
     (a) The Administrative Agent shall have received a counterpart of this
Amendment duly executed and delivered by the Borrower and the Required Lenders.

2



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Exhibit A hereto, duly executed and
delivered by each Guarantor.
     (c) The Administrative Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented supported by
customary documentation (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent), on or before the Effective
Date.
          Section 4. Representations and Warranties.
          The Borrower hereby represents and warrants to the Administrative
Agent and each Lender that (before and after giving effect to this Amendment):
     (a) No Default or Event of Default has occurred and is continuing after
giving effect to this Amendment.
     (b) After giving effect to this Amendment, each of the representations and
warranties made by the Loan Parties in or pursuant to the Loan Documents is true
and correct in all material respects on and as of the date hereof as if made on
and as of the date hereof, except for any representation and warranty which is
expressly made as of an earlier date, which representation and warranty shall
have been true and correct in all material respects as of such earlier date.
          Section 5. Limited Amendment. This Amendment shall not constitute an
amendment or waiver of or consent to any provision of the Credit Agreement or
any other Loan Document not expressly referred to herein and shall not be
construed as an amendment, waiver or consent to any action on the part of the
Borrower or the Guarantors that would require an amendment, waiver or consent of
the Administrative Agent or the Lenders except as expressly stated herein.
Except as expressly amended hereby, the provisions of the Credit Agreement and
the Loan Documents are and shall remain in full force and effect in accordance
with their terms.
          Section 6. Miscellaneous.
     (a) Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. Delivery of an
executed signature page of this Amendment or of a Lender Consent Letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.
     (b) The execution and delivery of the Lender Consent Letter by any Lender
shall be binding upon each of its successors and assigns (including assignees of
its Loans in whole or in part prior to effectiveness hereof).
     (c) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            SFBC INTERNATIONAL, INC.
      By:   /s/         Name:           Title:           UBS AG, STAMFORD
BRANCH, as
Administrative Agent
      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:      

         

            __________________________________________
(NAME OF LENDER)
      By:   /s/         Name:           Title:      

4



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGEMENT AND CONSENT
          Reference is made to the First Amendment, dated as of August ___, 2005
(the “Amendment”), to the Amended and Restated Credit Agreement, dated as of
June 14, 2005 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among SFBC INTERNATIONAL, INC. (the “Borrower”), the
Subsidiary Guarantors party thereto (the “Subsidiary Guarantors”), the Lenders
and other agents from time to time party thereto and UBS AG, STAMFORD BRANCH, as
Administrative Agent. Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement are used herein as therein defined.
          Each of the undersigned parties to the Credit Agreement and the
Security Agreement hereby (a) consents to the transactions contemplated by the
Amendment and (b) acknowledges and agrees that the guarantees and grants of
security interests made by such party contained in the Credit Agreement and the
Security Agreement are, and shall remain, in full force and effect after giving
effect to the Amendment.
          IN WITNESS WHEREOF, the parties hereto have caused this
Acknowledgement and Consent to be duly executed and delivered by their
respective proper and duly authorized officers as of August ___, 2005.

            SFBC INTERNATIONAL, INC.
      By:   /s/         Name:   David Natan        Title:   Chief Financial
Officer        11190 BISCAYNE, LLC
      By:   SFBC International, Inc., as its sole member                        
      By:   /s/         Name:   David Natan        Title:   Chief Financial
Officer   

5



--------------------------------------------------------------------------------



 



         

            CLINICAL PHARMACOLOGY INTERNATIONAL, INC.
SFBC FT. MYERS, INC.
SFBC ANALYTICAL LABORATORIES, INC.
SFBC NEW DRUG SERVICES, INC.
SOUTH FLORIDA KINETICS, INC.
SFBC TAYLOR TECHNOLOGY, INC.
SFBC SUB 2004, INC.
                                By:   /s/         Name:   David Natan       
Title:   Chief Financial Officer        PHARMANET, INC.
PHARMANET (D.C.), INC.
PHARMANET (C.A.), INC.
PHARMANET, INC., a Pennsylvania corporation
PHARMANET (I.L.), INC.
PHARMASITE, INC.
PHARMANET (NC), INC.
PHARMANET (P.A.), INC.
PHARMA HOLDINGS, INC.
                                By:   /s/         Name:   John P. Hamill       
Title:   Vice President and Chief Financial Officer              PHARMANET, LLC
              By:   PharmaNet, Inc., a Pennsylvania corporation, as         its
managing member                      By:   /s/         Name:   John P. Hamill   
    Title:   Vice President and Chief Financial Officer              By:  
PharmaNet (C.A.), Inc., as its managing member                              
By:   /s/         Name:   John P. Hamill        Title:   Vice President and
Chief Financial Officer     

[Signature Page to Acknowledgment and Consent]

6



--------------------------------------------------------------------------------



 



            PHARMASOFT, LLC
      By:   PharmaNet, LLC, as its sole member                              
By:   /s/         Name:   John P. Hamill        Title:   Vice President and
Chief Financial Officer     

[Signature Page to Acknowledgment and Consent]

7